 Case 3:20-cv-01391-M-BH Document 46 Filed 10/26/20                  Page 1 of 1 PageID 239



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

STATE OF TEXAS,                                 )
          Plaintiff,                            )
vs.                                             )    No. 3:20-CV-1391-M-BH
                                                )
LAWRENCE HILL,                                  )
        Defendant.                              )

            ORDER OF THE COURT ON RECOMMENDATION REGARDING
             REQUEST TO PROCEED IN FORMA PAUPERIS ON APPEAL

       Considering the record in this case and the recommendation of the Magistrate Judge, the
Court hereby finds and orders:

      ( )    The request for leave to proceed in forma pauperis on appeal is GRANTED.

      (X)    The request for leave to proceed in forma pauperis on appeal is DENIED because
             the Court certifies pursuant to Fed. R. App. P. 24(a)(3) and 28 U.S.C. § 1915(a)(3)
             that the appeal is not taken in good faith. In support of this certification, the Court
             incorporates by reference the magistrate judge’s findings, conclusions, and
             recommendation, filed in this case on June 19, 2020 (doc. 18). Based on those
             findings, this Court finds that the appeal presents no legal points of arguable merit
             and is therefore frivolous. The request for leave to proceed in forma pauperis on
             appeal is also denied because the movant is subject to a sanctions order prohibiting
             him from seeking in forma pauperis status in an attempt to initiate an action in this
             court at any time within five years from April 18, 2017.

                     (X)    Although this Court has denied leave to proceed in forma pauperis
                     on appeal, the movant may challenge the denial by filing a separate motion
                     to proceed in forma pauperis on appeal with the Clerk of Court, U.S. Court
                     of Appeals for the Fifth Circuit, within thirty days after service of the notice
                     required by Fed. R. App. P. 24(a)(4). See Fed. R. App. P. 24(a)(5).


       DATE: October 26, 2020
